Exhibit 10.6
 

 
AMENDMENT TWO
COMPASS MINERALS INTERNATIONAL, INC. 2005 INCENTIVE AWARD PLAN


WHEREAS, Compass Minerals International, Inc. (the “Corporation”) maintains the
Compass Minerals International, Inc. 2005 Incentive Award Plan (the “Plan”) for
the purpose of promoting and enhancing the value of the Corporation by linking
the personal interest of its key personnel to those of the stockholders; and
 
WHEREAS, the Corporation now desires to amend the definition of “Change of
Control” to conform with Department of Treasury regulations issued under Section
409A of the Internal Revenue Code of 1986, as amended;
 
NOW, THEREFORE, the definition of “Change of Control” under Section 2.4 is
amended by:
 
(i)           deleting subparagraph (b) in its entirety and inserting the
following in lieu thereof:
 
“(b)           The date a majority of the members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election; or”
 
and by
 
(ii)           deleting subparagraph (d) in its entirety and inserting a period
at the end of the immediately preceding subparagraph (c).
 
IN WITNESS WHEREOF, this Amendment is executed this 23rd day December 2008.




Compass Minerals International, Inc.




By:     /s/ Victoria
Heider                                                           
Title:  VP of Human
Resources                                                                         

